Chief Justice Merottr
delivered the opinion of the court,
That the plaintiff in error killed Doran, is a conceded fact. It is admitted and clearly proved that he did it with force and violence, and without justification. When he committed this homicide he was a convict serving a term of imprisonment in the Eastern Penitentiary, and Doran was an overseer therein. Having become angry at the latter for some supposed injury, the prisoner struck the fatal blows in a manner indicating great wickedness and depravity.
Alleged insanity constitutes the ground of defence. Numerous specifications of error are assigned, yet on the argument they were all presented under a few general heads. We have given to them that careful examination and consideration which the gravity of the conviction demands. Most of them present questions so well settled by the authorities that it is only necessary to discuss seriatim a few of them.
If there was any valid objection to the question put to Dr. Huidekoper, covered by the first specification of error, it relates merely to the order of time when it was asked. Iiis subsequent evidence showed very clearly that the blows were struck with a large spool or bobbin, and also with an iron bar. He made the autopsy on the body of Doran, and described the cuts and injuries found on different parts of his head. He and ■ Dr. Robinson each testified to the condition of the bobbin indicating its recent use. They saw that it was slightly fractured, and stains of blood still fresh thereon, and found several hairs sticking therein on the rough edge of the wood. With such unmistakable evidence of recent use, it was clearly proper to prove that this implement, found near the place where the murder was committed, would produce a wound of the shape of the one found on the back of the head. The lower edge of that wound was bevelled downwards in a convex form, such as a blow with the bobbin would reasonably produce. Whether this implement was in fact so used was fairly left to the jury.
When the prisoner was arraigned he pleaded not guilty. Eight days thereafter the jury was called; he exercised his right of challenge, and permitted them to be sworn. Complaint is made that after this the court refused to permit the plea of not guilty to be withdrawn, in order to determine the question of the prisoner’s present insanity. This application is so novel that no authority was cited to sustain it. In refusing it the learned judge said if the jury should find the pris-. *270oner to be insane during the trial, but not at the commission of the crime, they might so say in their verdict, and then the court would either delay judgment or stay execution if issued. In view of the time this application was made, the prisoner received all the protection he was entitled to demand. All evidence of insanity when he committed the homicide was admissible under his plea of not guilty. The administration of justice should not be delayed and the regularity of the trial be embarrassed by introducing methods not sanctioned by authority. While one on trial for his life is entitled to all that due protection which the law has wisely thrown around him (Coyle v. Commonwealth, 4 Out., 573), yet he cannot be permitted, by cunningly devised side issues, to prevent a just and fair triai on the indictment to which he has previously pleaded.
In fact, the court in its charge to the jury did submit to them to find whether the prisoner was a lunatic at the time of the trial, although they did not find him insane at the time of the commission of the act. So he obtained the full benefit of the question raised, without producing confusion in the regular order of the trial.
Exception is. taken to evidence of the opinion of witnesses, not experts, as to the sanity of the prisoner. As those witnesses had first testified to his acts and conversations on which their opinions were based, the evidence was properly received. The jury could decide whether those acts and conversations justified the conclusion the witnesses drew therefrom. We see no reason why this evidence should not be admitted in a criminal, as well-as in a civil, case. In either case the ascertainment of the condition of the mind is the object of inquiry.
The question of the degree or extent of unsoundness of mind, necessary to acquit one who has committed a homicide, has so often been considered, that certain rules of law applicable thereto must be considered well settled. Among them may be stated:
1. Moral insanity is not sufficient to constitute a defence, unless it be shown that the propensities in question exist to such an extent as to subjugate the intellect, control the will, and render it impossible for the person to do otherwise than yield thereto.
2. No mere moral obliquity of perception will protect a person from punishment for his deliberate act. The jury should be satisfied with reference to the act in question that his reason, conscience, and judgment, were so entirely perverted as to render the commission thereof a duty of overwhelming necessity.
3. Another species of delusion is this: If the prisoner *271commits tbe act under a fixed bona fide belief which is a delusion, that certain facts existed which were wholly imaginary, but which, if true, would have been a good defence, and the jury are satisfied that such delusion clearly existed, it will entitle the prisoner to an acquittal: Sayres v. Commonwealth, 7 Norris, 291.
While a slight departure from a well balanced mind may be pronounced insanity in medical science, yet such a rule cannot be recognized in the administration of the law when a person is on trial for the commission of a high crime. The just and necessary protection of society requires the recognition of a rule which demands a greater degree of insanity to exempt from punishment.
All questions of fact arising in the case were submitted to the jury in a full, adequate, and careful manner. The charge contains a clear and correct statement of the law. No portion thereof, nor of the answers to the points, is in conflict with the law as we have stated it, nor with any other well settled rule applicable to the case.
The able and zealous argument of the counsel for the prisoner fails to sustain any one of the specifications of error.
Judgment affirmed. It is further ordered that the record be remitted to the court below for execution.